United States Court of Appeals
                    FOR THE EIGHTH CIRCUIT


                         No. 97-2134


Phyllis J. Titus,             *
                              *
         Appellant,           *
                              * Appeal       from   the   United
States
         v.                * District Court for the
                           * Southern District of Iowa.
John J. Callahan, Ph.D., Commissioner
                           *
of Social Security,        *
                           *
          Appellee.        *


              Submitted:    November 20, 1997

                                  Filed:     December 23, 1997


Before BEAM, HEANEY, and BRIGHT, Circuit Judges.


HEANEY, Circuit Judge.

    Phyllis J. Titus appeals from the district court’s
grant of summary judgment in favor of the Commissioner
of Social Security’s denial of Titus’s claim for
supplemental security income (SSI) benefits. Titus v.
Callahan, No. 3-96-CV-80124 (S.D. Iowa Apr. 14, 1997).
We reverse and remand to the district court with
directions to return Titus’s claim to the Commissioner
for an additional hearing and redetermination of her
eligibility for SSI benefits.
                           I.

    The relevant facts of this case are found in the
record compiled by the administrative law judge (ALJ).
The record established that Titus, born January 27, 1946,
had a tenth-grade education and a full-scale IQ of 71,
placing her at the lowest end of the borderline range of
intellectual functioning. Titus had worked at several
menial jobs before applying for SSI benefits, including
that of hand packager, salvage laborer, motel cleaner,
commercial cleaner, and production assembler. None of
the skills acquired on these jobs was transferrable.
Titus never made over $2,100 a year, and she has made
over $1,000 a year only twice since 1967. She has not
been substantially employed since October 5, 1990.

    The ALJ determined that Titus had a major depressive
disorder, possible cirrhosis of the liver, a history of
alcohol abuse, status post bilateral carpal tunnel
release surgery, and adult onset diabetes.         After
listening to the vocational expert’s (VE) testimony and
engaging in dialogue with the VE and Titus’s attorney,
the ALJ    found that although Titus could no longer
perform her past work, she could perform other clerical
jobs. He found, based upon the VE’s opinion, that Titus
could work at three clerical-type jobs of which there
were significant numbers in the local and national
economy. The VE specifically based his opinion on the
categories of jobs enumerated in the Dictionary of
Occupational Titles (DOT) (4th ed. vol. I 1991):
addresser, officer helper, and document preparer. Titus
has no past experience doing this type of work.      The



                            2
district court affirmed the decision of the Commissioner
and Titus appeals.

                          II.

    The applicable standard of review is whether, after
reviewing the entire record, there is substantial
evidence that supports the Commissioner’s finding of no
disability within the meaning of the Social Security Act.
Hogg v. Shalala, 45 F.3d 276, 278 (8th




                            3
Cir. 1995) (citations omitted).     For the reasons set
forth below, we do not believe that substantial evidence
supports such a finding.

    We acknowledge that although Titus has no past
experience doing the type of clerical work recommended by
the VE, the record indicates that Titus has the physical
strength to perform each of them. The record does not
support   a   finding,   however,   that   she  has   the
mathematical, reasoning, or language skills to perform
the duties on a full-time basis in a sometimes
competitive and stressful environment in the working
world. See e.g., Detrick v. Callahan, 115 F.3d 573, 574-
75 (8th Cir. 1997) (describing as “a stretch of the
imagination” the belief that one will succeed in certain
jobs, on a day-to-day basis, where one has limited work
skills, limited education, and physical disabilities);
McCoy v. Schweiker, 683 F.2d 1138, 1147 (8th Cir. 1982)
(en banc) (finding that an ALJ must determine whether one
applying for SSI      has “the ability to perform the
requisite physical acts day in and day out in the
sometimes competitive and stressful conditions in which
real people work in the real world”).

    For example, to work as an addresser, DOT 209.587-
010, Titus would be required to address “by hand or
typewriter, envelopes, cards, advertising literature,
packages, and similar items for mailing” and she “[m]ay
sort mail.” Dictionary of Occupational Titles, (vol. I),
supra, at 180.      Additionally, the DOT’s Guide for
Occupational Exploration (GOE) mandates an addresser to
be classified at mathematical development level 1, which
requires the ability to:

                            4
Add and subtract two digit numbers.     Multiply
and divide 10's and 100's by 2,       3, 4, 5.
Perform the four basic arithmetic     operations
with coins as part of a dollar.          Perform
operations with units such as cup,     pint, and
quart; inch, foot, and yard; and      ounce and
pound.




                      5
Dictionary of Occupational Titles (4th ed. vol. II 1991),
GOE’s Scale of General Educational Development, App. C,
at 1011.1     An addresser is classified at language
development level 2, requiring the following skills:

      Reading:
          Passive vocabulary of 5,000-6,000 words.
          Read at rate of 190-215 words per minute.
          Read adventure stories and comic books,
          looking up unfamiliar words in dictionary
          for meaning, spelling, and pronunciation.
          Read instructions for assembling model cars
          and airplanes.
      Writing:
          Write compound and complex sentences, using
          cursive style, proper end punctuation, and
          employing adjectives and adverbs.
      Speaking:
          Speak clearly and distinctly with
          appropriate pauses and emphasis, correct
          pronunciation, variations in word order,
          using present, perfect, and future
          tenses.


Id.   There is no indication in the record that Titus
possesses these job skills.2




      1
       The General Educational Development component of the GOE describes the
educational development requirements for satisfactory performance at various jobs.
      2
       It is important to note that the requirements for this job category were last
determined in 1977. Dictionary of Occupational Titles, (vol. I), supra, at 180. Given
the widespread use of computers today for elementary clerical tasks, basic computer
knowledge may also be required to perform effectively at this position.
                                         6
    Additionally, the second job, that of officer helper,
DOT 239.567-010,3 and the third job, that of document
preparer, DOT 249.587-018,4 are even more complex than

      3
       The DOT describes the position as follows:

      Performs any combination of following duties in business office of
      commercial or industrial establishment: Furnishes workers with clerical
      supplies. Opens, sorts, and distributes incoming mail, and collects, seals,
      and stamps outgoing mail. Delivers oral or written messages. Collects
      and distributes paperwork such as records or timecards, from one
      department to another. Marks, tabulates, and files articles and records.
      May use office equipment, such as envelope-sealing machine, letter
      opener, record shaver, stamping machine, and transcribing machine. May
      deliver items to other business establishments [DELIVERER OUTSIDE
      (clerical) 230.663-010]. May specialize in delivering mail, messages,
      documents, and packages between departments of establishment and be
      designated Messenger, Office (clerical). May deliver stock certificates
      and bonds within and between stock brokerage offices and be designated
      Runner (financial).

Dictionary of Occupational Titles, (vol. I), supra, at 210.
      4
          The DOT describes this position as:

      Prepares documents such as brochures, pamphlets, and catalogs, for
      microfilming, using paper cutting, photocopying machine, rubber stamps,
      and other work devices: Cuts documents into individual pages of
      standard microfilming size and format when allowed by margin space,
      using paper cutter or razor knife. Reproduces document pages as
      necessary to improve clarity or to reduce one or more pages into single
      page of standard microfilming size, using photocopying machine. Stamps
      standard symbols on pages or inserts instruction cards between pages of
      material to notify MICROFILM-CAMERA OPERATOR (business ser.)
      976.682-022 of special handling, such as manual repositioning, during
      microfilming. Prepares cover sheet and document folder for material and
      index card for company files indicating information, such as firm name
                                           7
the job of an addresser. Most notably, an office helper
is required to have a mathematical development of level 2
rather than level 1.      The job of document preparer
provides for a reasoning development of level 3,5 rather
than level 2, that required of an addresser or office
helper. In the absence of a showing that Titus has the
skills to be an addresser, evidence that she has the
skills to be an office helper or document preparer are
certainly absent from the record.

    Because Titus has adequately shown that she cannot
return to her former employment, the Commissioner has the
burden of proof in demonstrating that Titus can secure a
job in the national economy. See McCoy, 683 F.2d at 1146-
1147. The Commissioner must present substantial evidence
that Titus can, in fact, perform the duties of these
positions. Id. at 1147. At this point, the record is
incomplete regarding the specific skills required by the
positions recommended by the VE. The Commissioner must



      and address, product category, and index code, to identify material.
      Inserts material to be filmed in document folder and files folder for
      processing according to index code and filming priority schedule.

Id. at 219.
      5
      According to the Scale of General Educational Development, level 3 reasoning
development is described as follows:

      Apply commonsense understanding to carry out instructions furnished in
      written, oral, or diagrammatic form. Deal with problems involving
      several concrete variables in or from standardized situations.

Dictionary of Occupational Titles (vol. II), supra, App. C, at 1011.
                                          8
therefore make a specific finding on the issue before the
court can accept or reject his determination.

    We are also concerned about the ALJ’s determination
under the present facts that Titus will have no problem
working and getting along with others in the workplace,




                            9
despite strong indications by the VE to the contrary.
After reviewing extensive dialogue between the ALJ, the
VE, and Titus’s attorney, we ask the Commissioner to
consider the VE’s conclusions concerning Titus’s workplace
difficulties.6


    6
     The ALJ posed the following hypothetical to the VE:

           Q (ALJ) My next hypothetical would be an individual . . . [who]
    would have additional limitations to the extent that she would be able to
    remember locations and work-like procedures, as well as understand and
    remember and carry out very short and simple instructions. However, she
    might be nearly moderately limited in her ability to . . . remember and
    carry out detailed instructions. She would be able to perform activities
    within a schedule, sustain an ordinary work routine, work in coordination
    with or in proximity to others and make simple work related decisions.
    However, she might experience moderate difficulty in maintaining
    attention and concentration as well as completing a normal workday
    and/or work week. She seems competent in most areas relating to social
    interaction but might experience moderate difficulties accepting
    instructions and responding appropriately to criticism. She seems most
    competent in the areas of adaptation, but might experience nearly
    moderate limitations in her ability to set realistic goals for herself or make
    plans independently of others. I assume this individual cannot return to
    past relevant work? Would that be correct?

           A (VE) Yes.

           Q (ALJ) Would there remain unskilled jobs which have been
    administratively noticed which the claimant could perform within the
    limitations of the hypothetical?

          A (VE) I’m not sure I can give you a yes or no. Many of these
    factors, of course, are significant to employment regardless of what the
    employment involves. As far as the physical exertion, it would seem to
    me that someone having moderate difficulty accepting constructive
                                          10
      The      ALJ    rejected       the        opinion    given       by    the    VE


      criticism or accepting instructions would not be able to do these things on
      a consistent basis. I guess with that interpretation, I question whether
      this person would be able to maintain competitive employment, that, and
      those factors and also the ability to work within a schedule, I think would
      also be significant.

(Admin. Tr. at 317-18).

      The claimant’s attorney then posed the following question and received the
following answer:

             ATTY: I did note that you inserted one word, though, that was not
      in Dr. Chang’s report, right at the point on the second page of the two-
      page exhibit, which would be 34, page two, the report reads, “She seems
      able to perform activities within a schedule sustain an ordinary routine,”
      and it goes on. You inserted the word “work” and so that it read
      “ordinary work routine.” My hypothetical would be take the word
      “work” out, leave in “sustain an ordinary routine,” and read that in
      conjunction with what later appears, which is moderate difficulties in
      completing a normal workday and work week. The only change then, in
      my hypothetical, is to take the words, “ordinary work routine,” and take
      “work” out.

              ALJ: Actually, I believe I did not include work routine.

             ATTY: You did, Your Honor. I guess my question is, on the one
      hand you’ve got instructions saying, she can go an ordinary work routine,
      a couple sentences later saying she would have moderate difficulties in
      completing a normal workday and work week. Okay? Does it make any
      difference to take the word “work” out?

              VE: Not to me. I guess what my interpretation of that whole thing
      is that she would not be able to do these things on a consistent basis.

Id. at 319.
                                           11
concerning whether Titus could adequately perform in the
workplace. He stated:




                           12
    At the hearing, the undersigned also posed a
    hypothetical question to the vocational expert
    which included the physical limitations included
    in her residual functional capacity and also the
    exact wording concerning her mental functional
    abilities previously noted herein and contained
    in Exhibit 34. The vocational expert responded
    that the claimant would not be able to engage in
    competitive   employment   due  to   the   stated
    difficulty    with   accepting   criticism    and
    instruction, and the stated inability to work
    within a schedule. However, the claimant has had
    numerous jobs, including her most recent one,
    which    involved   accepting    criticism    and
    instruction and working in a schedule, and was
    able to perform in those jobs. Therefore, there
    is no sound basis for those limitations, and the
    hypothetical question based on the claimant’s
    statements is considered to be a more accurate
    expression of her residual functional capacity.

Id. at 24.

    The ALJ’s reasons for rejecting the expert’s testimony
are not persuasive. The record indicates that her past
jobs were menial and part time, and that Titus had great
difficulty working with others. Although the ALJ might
reach the same conclusion after considering Titus’s
previous employment history and the skills required for
the three clerical jobs discussed above, we are unwilling
to make that conclusion until the full record is
developed.

                          III.

    We remand to the district court with directions to
return Titus’s claim to the Commissioner for a
determination of whether Titus, in light of her education,

                            13
experience, job skills, and cognitive functioning, is able
to perform the duties required in the stated positions or
other positions on a full-time basis.




                            14
A true copy.

    Attest.

        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                       15